Citation Nr: 0706837	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 4, 1997, 
for the grant of a 100 percentage rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that granted a 100 percent disability rating for 
PTSD, effective from April 4, 1997.  The veteran appealed the 
assigned effective date. 

The veteran testified before the undersigned via 
videoconference in March 2006.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  In August 2001, the Board issued a decision that denied 
entitlement to an effective date earlier than April 4, 1997, 
for the grant of service connection for PTSD; and, there is 
no evidence that the veteran appealed the August 2001 
decision or sought reconsideration of the same.

2.  In April 2003, the RO granted a 100 percent disability 
rating for PTSD, effective from April 4, 1997.  

3.  There is no evidence that the veteran alleged clear and 
unmistakable error (CUE) in the prior August 2001 Board 
decision.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than April 4, 1997, for the grant of a 100 percentage rating 
for PTSD.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. § 
3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The veteran contends that he is entitled to an earlier 
effective date for the grant of an increased rating to 100 
percent for PTSD.  The veteran essentially contends that he 
has had the same disability at approximately the same 
severity since 1983, which is when he states he filed his 
initial claim for service connection for PTSD.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(a), (b)(2) (West Supp. 2005); 38 C.F.R. § 3.400(o) 
(2006).  The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable that 
the disorder had increased in severity during that time.  See 
also VAOGCPREC 12-98.

By way of history, the veteran was initially awarded service 
connection for PTSD in February 1998.  A 50 percent 
disability rating was assigned, effective April 4, 1997.  



The veteran appealed this rating decision both with respect 
to the assigned rating and the assigned effective date.  By a 
rating action dated in July 1999, the rating assigned for 
PTSD was increased to 100 percent, effective from July 1, 
1998.  The 50 percent rating was continued for the period 
between April 4, 1997, and June 30, 1998.  In August 2001, 
the Board remanded the issue of entitlement to a rating 
excess of 50 percent for PTSD for the period prior to July 1, 
1998, to the RO for additional development.  The claim of 
entitlement to an effective date earlier than April 4, 1997, 
for the grant of service connection was denied, however.  The 
veteran did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) nor did 
he seek reconsideration of that decision.  The August 2001 
Board decision is therefore final.  See U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).

Thereafter, by a rating action dated in April 2003, the 
veteran was awarded a 100 percent disability rating for PTSD, 
effective from April 4, 1997.  The veteran appealed the 
assigned effective date.  He argues that the effective of the 
100 percent award should have been made effective to the mid-
1980s.  However, a final Board decision was rendered in 
August 2001 that held that the effective date for the award 
of service connection for PTSD could be no earlier than 
April, 4, 1997.

As stated above, the Board has already considered the claim 
for an earlier effective date for service connection in 
October 2001, which is a final decision. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.  Here, the Board has determined 
that the October 2001 decision is res judicata as to the 
claim for an effective date earlier than April 4, 1997, for 
the award of service connection for PTSD.  See Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) and Routen v. West, 142 
F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and 
res judicata to VA decisions).  In arguing that his award of 
a 100 percent rating for PTSD should be made earlier than 
April 4, 1997 (the date that service connection was 
established), the veteran is essentially attempting to re-
litigate the same issue that has already been considered and 
denied by the Board.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board 



terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The veteran's claim for an effective 
date earlier than April 4, 1997, for the grant of a 100 
percentage rating for PTSD is therefore denied as a matter of 
law.

Notwithstanding the foregoing, the Board notes that, once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of clear 
and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  While the veteran has disagreed with the 
effective date for the 100 percent rating assigned for his 
service-connected PTSD, he has not filed a claim for CUE.  
Neither the veteran's written statements nor his oral 
argument contain specific allegations of error in fact or law 
in the October 2001 Board decision, as required for a CUE 
motion.  In fact, other than listing entitlement to an 
earlier effective date as an issue, neither the veteran nor 
his representative have ever presented one salient argument 
as to why the claim was being filed or why an earlier 
effective date should be assigned.

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd.  However, as discussed above, 
this vitiates the rule of finality.  The Board finds that 
there is no proper claim in this case.  The veteran has not 
alleged CUE and, as such, his claim for an earlier effective 
date is considered to a freestanding claim, which is not a 
valid claim.  The claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, with respect to the 
earlier effective date issue, the decision rests on the 
interpretation of the law, and the VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. 


Reg. 25180 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed).


ORDER

Entitlement to an effective date earlier than April 4, 1997, 
for the grant of a 100 percentage rating for PTSD is denied.



____________________________________________
P.M. DILOREZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


